Citation Nr: 1636789	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  11-02 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel





INTRODUCTION

The Veteran had active service from April 1966 to January 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In a June 2014 decision, the Board reopened the claims for service connection for a left knee disability and a right hand disability.  The Board remanded those reopened claims, as well as a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  The claims for service connection for a left knee disability and a right hand disability have been returned to the Board for appellate consideration.

While on remand, service connection for PTSD was granted and a 70 percent rating assigned in a December 2014 rating decision.  Since the grant of service connection benefits constituted a full grant of the benefit sought on appeal with regard to that issue, it is no longer in appellate status.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).

FINDINGS OF FACT

1.  The Veteran does not have a current right hand disability or a related disorder.

2.  The evidence is in relative equipoise as to whether the Veteran's left knee degenerative arthritis is related to an in-service left knee injury.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hand disability are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for left knee degenerative arthritis are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated November 2008, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claim for service connection, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.

With regard to a right hand disability, the Veteran was afforded a VA examination in July 2009.  There, the examiner explained that the Veteran does not have any diagnosable right hand disorder.  Thus, for the purpose of determining service connection, that examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board also notes that substantial compliance with the June 2014 remand directives has been achieved as updated VA treatment records have been obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A.  Right Hand Disability

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328   (Fed. Cir. 1997).  In the absence of proof of a current disability due to disease or injury, entitlement to service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).  See also 38 U.S.C.A. § 5107 (a) (a claimant has the responsibility to present and support a claim for VA benefits); Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his or her benefits claim).

The Veteran was afforded a VA examination in July 2009.  Following a thorough physical examination of the Veteran, the examiner explained that the Veteran experiences no diagnosable right hand disability.  The examiner acknowledged an in-service right hand injury, but noted that the injury healed well.  The examiner wrote that the Veteran "denies any symptoms at the right hand since about two months after the injury.  He says both hands are normal."  The Board considers the examiner's statements regarding the nature of any present right hand disability-including his declination to diagnose the Veteran with a right hand disorder-probative as the examiner offered a full explanation based on the Veteran's statements and his examination to support his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A review of the treatment records associated with the claims file does not reveal any diagnosis of any right hand disability.

The Board acknowledges that the Veteran is competent to relay his symptoms and any diagnosis rendered with respect to his right hand.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, however, the Veteran has not described any current symptoms, nor has he relayed any diagnosis rendered.  Indeed, at the VA examination, the Veteran indicated that he did not have any right hand symptoms since about two months after the in-service injury and that his right hand was normal.

Thus, in conclusion, there is no evidence of any current right hand disability.  Indeed, the Veteran has described no symptomatology regarding his right hand since the two months following service.  Likewise, the Veteran has not stated that he has been diagnosed with a right hand disability.  In that regard, after a thorough examination of the Veteran, the July 2009 VA examiner explained that the Veteran does not have a diagnosable right hand disability.  There is no contrary evidence indicating that the c has a current right hand disability or that he has had such a disability during the pendency of the claim or for many years prior to filing the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim); Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013) (Board erred in failing to address diagnosis of disability shortly before the claim in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

The Board notes that there is no doubt that the Veteran experienced a right hand injury in service.  The Board has reviewed the photographs provided by the Veteran showing his right hand bandaged.  However, as discussed above, in order for service connection to be awarded, a current disability must be shown.

The Board has also considered that what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in his application or statements, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The Board has considered whether there is evidence indicating that the Veteran has a disability similar or related to a right hand disability, and in so doing notes that "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C.A. § 1701 (1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  The above evidence reflects that there is no impairment of the right hand that is due to a disease or injury.  As explained by the Federal Circuit, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must establish that he has disability due to disease or injury in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001).  As there is no right hand disability due to disease or injury, it follows that there is no right hand disability due to disease or injury in service.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran has not met the current disability requirement with regard to his claim for entitlement to service connection for a right hand disability.  The benefit of the doubt doctrine is therefore not for application in this regard.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  As the Veteran has not met his burden with regard to an essential element of his claim, the claim must be denied.

B.  Left Knee Disability

With regard to a left knee disability, the Veteran has been diagnosed with degenerative arthritis.  See September 2014 VA examination report.  He has thus met the current disability requirement with regard to this claim.

Concerning an in-service injury, the Board notes that service treatment records do not show a left knee injury during service.  However, there is no separation medical examination of record.  In a March 2009 statement, the Veteran described an in-service incident where his left knee was severely bruised as a result of a flare mission that lasted about two hours.  The Board finds the Veteran's contentions credible, especially in light of the essentially contemporaneous claim for service connection for a left knee disability that he filed only two months following service in March 1969.  In that claim, he described the flare mission and the resulting left knee bruising.  Moreover, the injury is consistent with the places, types, and circumstances of the Veteran's service, as he was a helicopter mechanic in Vietnam.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

The remaining question, therefore, is whether there is a nexus between the Veteran's left knee degenerative arthritis and his in-service left knee injury.

The July 2009 VA examiner opined that the Veteran's current left knee problems were related to service.  As rationale, the examiner explained that the Veteran's left knee problems began in service and have continued to the present.  The examiner also explained that the Veteran denied any injury since leaving the military.  Given that evidence, the examiner explained that the Veteran's left knee problems were a continuation of the symptoms during service.

On the other hand, a September 2014 VA examiner concluded that it was less likely than not that the Veteran's left knee disability was related to service.  As rationale, the examiner stated that there are no service treatment records showing an in-service injury and the Veteran provided no corroborating evidence of such.  The examiner stated that, even if the left knee injury occurred during service, the medical evidence does not show complaints of left knee pain until 2006, indicating that the Veteran's current left knee disability was related to some injury that purportedly occurred in 2006.

The Board finds the July 2009 VA examiner's opinion at least as probative as the September 2014 VA examiner's opinion.  Essentially, there is no evidence rebutting the Veteran's assertions that he has experienced left knee pain and discomfort since service.  Indeed, the VA treatment records cited by the September 2014 VA examiner do not rebut the Veteran's assertions that he has experienced symptoms since service.  Thus, the Board finds the Veteran's assertions of continuity of symptomatology credible.  Given that the Board finds the Veteran's assertions of continuity of symptomatology credible, because the September 2014 VA examiner's rationale was supported by his conclusion that the Veteran's has not experienced a continuity of symptoms, the opinion is of little or no probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).  On the other hand, the July 2009 VA examiner's positive nexus opinion is based on an accurate factual basis and supported with a thorough rationale.  Thus, it is probative.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) (reliance on the service history provided by the Veteran only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran).

For the foregoing reasons, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's left knee degenerative arthritis is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for this disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for a right hand disability is denied.

Service connection for left knee degenerative arthritis is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


